DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 11, 12, and 15-20 are objected to because of the following informalities.  Appropriate correction is required.  
Claim 11 recites limitation “a stop element”.  It appears that the Applicant is referring to the limitation “stop element” of claim 1 instead of introducing a new limitation.  Examiner suggests changing to “the stop element”.
Claim 12 recites limitation “the free end”.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 15 recites limitation “their free end”.  There is insufficient antecedent basis for this limitation in the claim.  Claims 14 and 1 do not define this limitation.  Dependent claims 16-17 also recites limitation “the free ends” and are objected to due to virtue of their dependency on claim 15.
Claim 18 recites limitation “their second free ends” in line 2 and “the second free ends” in lines 5 and 7.  There is insufficient antecedent basis for this limitation in the claim.  Claims 14 and 1 do not define this limitation. 
Claim 19 recites limitation “the holes provided on the angle bracket”.  There is insufficient antecedent basis for this limitation in the claim.  Claims 18, 14 and 1 do not define the limitation “the holes” on the angle bracket.
Claims 19-20 recites limitation “the first free ends”.  There is insufficient antecedent basis for this limitation in the claim.  
Allowable Subject Matter
Claims 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 16, Lu (US Patent 7780253B1) does not disclose holes on the angle bracket 3 that are fitting onto the free ends of the connection elements 311.  During rejection of the parent claim 15, free end of connection element of Lu was designated as 3113.  Claim 17 is dependent on claim 16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-10, 14-15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US Patent 7780253B1).
Regarding claim 1,
Lu discloses:
A fastening element comprising a first plate (31 of Figures 5-6) with at least two pin-shaped connection elements 311 extending from the first plate 31, and a second plate (6 of Figure 7) with at least one recess 61 for the at least two pin-shaped connection elements 311, wherein the at least one recess 61 is formed such that the at least two pin-shaped connection elements 311 are insertable into the at least one recess 61, and wherein the at least two pin-shaped connection elements 311 comprise stop elements 3114 (see Figures 5-6) arranged on the same and acting in a longitudinal direction of the at least two pin-shaped connection elements 311 and against which the second plate 6 is configured to be brought into abutment when the at least two pin-shaped connection elements 311 pass through the recess 61 of the second plate 6.
Lu does not disclose a first plate and a second plate formed in one piece, however, it would have been obvious to one having ordinary skill in the art at the time of filing to have made the first and second plate in one piece, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  MPEP 2144.04 (v)(b).  The second plate can be formed as one-piece with the first plate to prevent loss or misplacement and thereby making the assembly user friendly. 


Lu discloses:
The fastening element according to claim 1, characterized in that the at least one recess 61 is open towards the edge of the second plate 6, as shown in Figure 7, such that the at least two pin-shaped connection elements 311 are insertable into the at least one recess 61 transversely to the longitudinal direction of the at least two pin- shaped connection elements 311.

Regarding claim 4, 
Lu discloses:
The fastening element according to claim 1, characterized in that the stop elements 3114 are each formed by a step resulting from a change in the cross section of the at least two pin-shaped connection elements 311.
The cross section of the connection element 311 is changed resulting in the groove 3114.

Regarding claim 5, 
Lu discloses:
The fastening element according to claim 1, characterized in that the stop elements 3114 are each formed by an annular thickening of the respective connection element.  
Examiner notes that the groove 3114 can be formed by annular thickening (i.e. formation of oversized head 3113) on the connection element.
Additionally, the limitation “formed by an annular thickening of the respective connection element” is a product by process limitation and is not given patentable weight.  MPEP 2113.  

Regarding claim 6,
Lu discloses: 
The fastening element according to claim 1, characterized in that the stop elements 3114 are each formed by an annular end face (near head 3113) of the connection element 311 resulting from a reduction of the cross section.
Reduction of the cross sectional area will result in the stop element (groove 3114).
Examiner notes that the claim language does not prohibit this interpretation as the claim only requires the stop elements (grooves) to be formed by the annular end face and does not require the stop elements to be formed at the distal/proximal end of the annular end face.

Regarding claim 7
Lu discloses: 
The fastening element according to claim 1, characterized in that the at least two pin-shaped connection elements 311 are arranged at a distance of a height unit.  
Examiner notes that the specification or claims do not define height unit.  Page 5 of the specification only provides an example of a height unit, stating following: “One height unit corresponds to e.g. 1¾ inch, i.e. 44.45 mm”.

Regarding claim 8,
Lu discloses: 
The fastening element according to claim 1, characterized in that the at least two pin-shaped connection elements 311 each have a first free end 3113, and the stop element 3114 is disposed between the first free end 3113 and the first plate 31 – see Figure 6.

Regarding claim 9, 
Lu discloses: 
The fastening element according to claim 1, characterized in that the at least two pin-shaped connection elements 311 each have a first free end 3113 and a second free end (see Figure “A” below), and the stop elements 3114 are disposed on the second free end.

Regarding claim 10, 
Lu discloses: 
Connection elements 311 comprise a thread 3112 as shown in Figure 5.

Regarding claim 14,
Lu discloses: 
The use of a fastening element according to claim 1, for mounting an angle bracket 3 of a hardware component to a series of holes 511 of a rack 5.


Lu discloses: 
The use according to claim 14, characterized in that the at least two pin-shaped connection elements 311, with their free ends 3113 ahead, along with the stop elements 3114 are stuck from behind through the holes 511 of the series of holes, as shown in Figure 7, and the second plate 6 is pushed into a gap present between the series of holes and the stop elements 3114, thus securing the at least two pin-shaped connection elements 311 against falling out of the series of holes.

Regarding claim 18,
Lu discloses: 
The use according to claim 14, characterized in that the at least two pin-shaped connection elements 311, with their second free ends (as shown in Figure “A” below) ahead, along with the stop elements 3114 are stuck from the front through the holes 511 of the series of holes, whereby the first plate 31 comes to lie against the series of holes and the stop elements 3114 arranged on the second free ends engage the series of holes from behind and, as shown in Figure 7, the second plate 6 is pushed into a gap present between the series of holes and the stop elements 3114 located on the second free ends (shown in Figure “A”), thus securing the at least two pin-shaped connection elements 311 against falling out of the series of holes.


Lu discloses:
The use according to claim 18, characterized in that the holes 312 (see Figure 5) provided on the angle bracket 3 of the hardware component are fitted onto the first free ends 3112 of the at least two pin-shaped connection elements 311.

    PNG
    media_image1.png
    702
    709
    media_image1.png
    Greyscale

Figure “A”: taken from Figure 6 of Lu (annotated by the Examiner).

Claims 3, 11-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US Patent 7780253B1) in view of Lauchner et al. (US Patent 6736277B2).
Regarding claim 3, 
Lu does not disclose, but Lauchner et al. (hereinafter referred to as Lauchner) teaches:
A second plate 140 shown in Figures 3-5 with at least one recess (146 and/or key hole slot 147) is formed as a closed opening, so that the at least two pin-shaped connection elements 132 of Figure 6 are insertable into the at least one recess (146 and/or key hole slot 147) in the longitudinal direction of the at least two pin-shaped connection elements 132 in order to retain first plate 130 with the second plate 140.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the differences between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the closed openings (146 or key hole slot 147) shown in Lauchner in lieu of the open recesses shown in Lu. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. MPEP 2143(i)(b).

Regarding claim 11, 
Lu does not disclose, but Lauchner teaches:
First plate with connection elements containing stop elements is shown in Figure 6.  Lauchner teaches that connection elements (pins 132) may be provided without the groove type 138 stop elements and instead threads for engaging with 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the groove type stop elements shown in Lu to have thread and nut type stop element taught by Lauchner.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  

Regarding claim 12, 
Lu does not disclose, but Lauchner teaches:
As set forth above in the rejection of claim 11, the groove type stop elements shown in Lu can be modified to have the thread and nut type stop elements taught by Lauchner.  
This will lead to screw nuts configured to be screwed onto the free end of the thread.

Regarding claim 20, 
Lu does not disclose, but Lauchner teaches:
As set forth above in the rejection of claim 11, the groove type stop elements shown in Lu can be modified to have the thread and nut type stop elements taught by Lauchner.  
This will lead to screw nuts configured to be screwed onto the free end of the thread thus bracing together the first plate 31, the series of holes 511, the angle bracket 3 and the second plate 6.
Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT S DHILLON whose telephone number is (571)270-1791.  The examiner can normally be reached on M-F 0700-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D. Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        


/AMIT SINGH DHILLON/Examiner, Art Unit 3677